DETAILED ACTION

Claim Objections
Claims 2, 8, and 17 are objected to because of the following informalities:  Contains a typo. Specifically, the claims recite “square roof”. Did Applicant intend to claim “square root” instead?  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving, with a receiving module” and “filtering, at a processing module” in claim 1; “receiving, with a receiving module”and “filtering, at a processing module” in claim 8; “obtaining, at a processing module”and “receiving, with a receiving module” in claim 15; and “obtaining, at a processing module” and “receiving, with a receiving module”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:

“A system which classifies patients according to their level of awareness or consciousness using measures derived solely from electroencephalograph (EEG) signals. The system comprises multiple observers of characteristics of signals, including artifact detectors, especially magnitude artifact detectors, eye blink detectors, stationarity/RMS detectors, slew rate detectors, and burst suppression detectors, and determination of power in certain frequency bands. The system produces a single derived probabilistic measure of conscious awareness called the patient state index (PSI) and displays values of trends in that index and values of an artifact index, an EMG index, and a suppression ratio in order to give the operator current information on the quality of the signal input. The PSI is derived from a statistical analysis using empirically derived population norms and other parameters”, as recited in the abstract.
	Furthermore, the prior art, [Fang; Wai-Chi et al., US 20150018704 A1 ], discloses:
“A real-time multi-channel automatic eye blink artifact eliminator includes a receiving unit for receiving independent component data; a temporary storage unit for saving pieces of the independent component data to form a data segment; a detection unit for detecting an eye blink artifact in the data segment through a sample entropy algorithm to generate a sample entropy value corresponding to the data segment; and a processing unit for determining whether the data segment contains the eye blink artifact according to the sample entropy value to generate an output result, eliminating the eye blink artifact according to the output result and outputting processed independent component data. The receiving unit continuously receives a next piece of the independent component data and the temporary storage unit discards the oldest one and adds a new one to form a new data segment, thereby continuously performing the eye blink artifact elimination to each data segment”, as recited in the abstract.
(a) receiving, with a receiving module, a signal associated with eye blink activity; (b) filtering, at a processing module, the signal to reduce noise from the signal; (c) calculating, at the processing module, a variance of the filtered signal for estimating background noise; (d) removing, at the processing module, background noise associated with the variance; and (e) detecting, at the processing module, eye blink activity by performing duration detection ", in combination with the other recited claim features.

Regarding claims 2-7:
	Claims 2-7 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 8:
	The prior art, [Ennen; David W. et al. US 6317627 B1], discloses:
“A system which classifies patients according to their level of awareness or consciousness using measures derived solely from electroencephalograph (EEG) signals. The system comprises multiple observers of characteristics of signals, including artifact detectors, especially magnitude artifact detectors, eye blink detectors, stationarity/RMS detectors, slew rate detectors, and burst suppression detectors, and determination of power in certain frequency bands. The system produces a single derived probabilistic measure of conscious awareness called the patient state index (PSI) and displays values of trends in that index and values of an artifact index, an EMG index, and a suppression ratio in order to give the operator current information on the quality of the signal input. The PSI is derived from a statistical analysis using empirically derived population norms and other parameters”, as recited in the abstract.

“A real-time multi-channel automatic eye blink artifact eliminator includes a receiving unit for receiving independent component data; a temporary storage unit for saving pieces of the independent component data to form a data segment; a detection unit for detecting an eye blink artifact in the data segment through a sample entropy algorithm to generate a sample entropy value corresponding to the data segment; and a processing unit for determining whether the data segment contains the eye blink artifact according to the sample entropy value to generate an output result, eliminating the eye blink artifact according to the output result and outputting processed independent component data. The receiving unit continuously receives a next piece of the independent component data and the temporary storage unit discards the oldest one and adds a new one to form a new data segment, thereby continuously performing the eye blink artifact elimination to each data segment”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "(a) receiving, with a receiving module, a signal associated with eye blink activity; (b) filtering, at a processing module, the signal to reduce noise from the signal; (c) calculating, at the processing module, a variance of the filtered signal for estimating background noise; (d) removing, at the processing module, background noise associated with the variance; and (e) detecting eye blink activity, at the processing module, by performing duration detection", in combination with the other recited claim features.

Regarding claims 9-14:
	Claims 9-14 depend on claim 8 and are found allowable for at least the same reason as discussed above.

Regarding claim 15:
	The prior art, [Ennen; David W. et al. US 6317627 B1], discloses:
“A system which classifies patients according to their level of awareness or consciousness using measures derived solely from electroencephalograph (EEG) signals. The system comprises multiple observers of characteristics of signals, including artifact detectors, especially magnitude artifact detectors, eye blink detectors, stationarity/RMS detectors, slew rate detectors, and burst suppression detectors, and determination of power in certain frequency bands. The system produces a single derived probabilistic measure of conscious awareness called the patient state index (PSI) and displays values of trends in that index and values of an artifact index, an EMG index, and a suppression ratio in order to give the operator current information on the quality of the signal input. The PSI is derived from a statistical analysis using empirically derived population norms and other parameters”, as recited in the abstract.
	Furthermore, the prior art, [Fang; Wai-Chi et al., US 20150018704 A1 ], discloses:
“A real-time multi-channel automatic eye blink artifact eliminator includes a receiving unit for receiving independent component data; a temporary storage unit for saving pieces of the independent component data to form a data segment; a detection unit for detecting an eye blink artifact in the data segment through a sample entropy algorithm to generate a sample entropy value corresponding to the data segment; and a processing unit for determining whether the data segment contains the eye blink artifact according to the sample entropy value to generate an output result, eliminating the eye blink artifact according to the output result and outputting processed independent component data. The receiving unit continuously receives a next piece of the independent component data and the temporary storage unit discards the oldest one and adds a new one to form a new data segment, thereby continuously performing the eye blink artifact elimination to each data segment”, as recited in the abstract.
(a) obtaining, at a processing module, data associated with a first blink activity including a first eye blink activity and a first variance associated with the first blink activity; (b) receiving, with a receiving module, data associated with a second blink activity including a second eye blink activity and a second variance associated with the second blink activity; (c) obtaining, at the processing module, a first number by calculating the absolute difference between the first eye blink activity and the second eye blink activity; (d) obtaining, at the processing module, a second number by calculating the average of the square root of the first variance and the square root of the second variance multiplied by a predetermined value associated with a robustness level estimator; (e) comparing, at the processing module, if the first number is larger than the second number; and (f) if the first number is larger than the second number, wink activity is detected ", in combination with the other recited claim features.

Regarding claims 16 and 17:
	Claims 16 and 17 depend on claim 15 and are found allowable for at least the same reason as discussed above.

Regarding claim 18:
	The prior art, [Ennen; David W. et al. US 6317627 B1], discloses:
“A system which classifies patients according to their level of awareness or consciousness using measures derived solely from electroencephalograph (EEG) signals. The system comprises multiple observers of characteristics of signals, including artifact detectors, especially magnitude artifact detectors, eye blink detectors, stationarity/RMS detectors, slew rate detectors, and burst suppression detectors, and determination of power in certain frequency bands. The system produces a single derived probabilistic measure of conscious awareness called the patient state index (PSI) and displays 
	Furthermore, the prior art, [Fang; Wai-Chi et al., US 20150018704 A1 ], discloses:
“A real-time multi-channel automatic eye blink artifact eliminator includes a receiving unit for receiving independent component data; a temporary storage unit for saving pieces of the independent component data to form a data segment; a detection unit for detecting an eye blink artifact in the data segment through a sample entropy algorithm to generate a sample entropy value corresponding to the data segment; and a processing unit for determining whether the data segment contains the eye blink artifact according to the sample entropy value to generate an output result, eliminating the eye blink artifact according to the output result and outputting processed independent component data. The receiving unit continuously receives a next piece of the independent component data and the temporary storage unit discards the oldest one and adds a new one to form a new data segment, thereby continuously performing the eye blink artifact elimination to each data segment”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "(a) obtaining, at a processing module, data associated with a first blink activity including a first eye blink activity and a first variance associated with the first blink activity; (b) receiving, with a receiving module, data associated with a second blink activity including a second eye blink activity and a second variance associated with the second blink activity; (c) obtaining, at the processing module, a first number by calculating the absolute difference between the first eye blink activity and the second eye blink activity; (d) obtaining, at the processing module, a second number by calculating the average of the square root of the first variance and the square root of the second variance multiplied by a predetermined value associated with a robustness level estimator; (e) comparing, at the processing module, if the first number is larger than the second number; and (f) if the first number is larger than the second number, wink activity is detected ", in combination with the other recited claim features.

Regarding claim 19:
	Claim 19 depends on claim 18 and is found allowable for at least the same reason as discussed above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Ennen; David W. et al. US 6317627 B1] discloses:
“A system which classifies patients according to their level of awareness or consciousness using measures derived solely from electroencephalograph (EEG) signals. The system comprises multiple observers of characteristics of signals, including artifact detectors, especially magnitude artifact detectors, eye blink detectors, stationarity/RMS detectors, slew rate detectors, and burst suppression detectors, and determination of power in certain frequency bands. The system produces a single derived probabilistic measure of conscious awareness called the patient state index (PSI) and displays values of trends in that index and values of an artifact index, an EMG index, and a suppression ratio in order to give the operator current information on the quality of the signal input. The PSI is derived from 

[Fang; Wai-Chi et al., US 20150018704 A1 ] discloses:
“A real-time multi-channel automatic eye blink artifact eliminator includes a receiving unit for receiving independent component data; a temporary storage unit for saving pieces of the independent component data to form a data segment; a detection unit for detecting an eye blink artifact in the data segment through a sample entropy algorithm to generate a sample entropy value corresponding to the data segment; and a processing unit for determining whether the data segment contains the eye blink artifact according to the sample entropy value to generate an output result, eliminating the eye blink artifact according to the output result and outputting processed independent component data. The receiving unit continuously receives a next piece of the independent component data and the temporary storage unit discards the oldest one and adds a new one to form a new data segment, thereby continuously performing the eye blink artifact elimination to each data segment”, as recited in the abstract.

This application is in condition for allowance except for the following formal matters: 
the claim objections as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623